DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
Claims 1-8 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over WO2018083700 (hereinafter referred to as Chaya et al) in view of Wang et al. PLoS ONE (hereinafter referred to as Wang et al) as evidenced by Haar et al. Neurochem Res. (hereinafter referred to as Haar et al).

	Regarding claim 1- Chaya et al teaches a composition comprising extracellular vesicles (i.e. exosomes) secreted from mesenchymal stem cells (MSCs) for use in the treatment of a disease or disorder (Abstract). Chaya et al further teaches that exosomes derived from different MSC populations have an anti-tumor effect on gliomas, a form of CNS cancer, and promote survival in mice (Fig. 2; Page 61, paragraphs 0226 and 0227). Gliomas are known to be difficult to treat as they are one of the most drug resistant cancers, as evidenced by Haar et al. Additionally, Chaya et al teaches that exosomes are natural carriers of micro RNAs (miRNAs) (Page 2, paragraph 0009), that miRNAs differ depending on the tissue MSCs were isolated from (Table 10), and that umbilical cord MSCs and chorionic placenta MSCs express two miRNAs, found in their exosomes, which mediated their anti-tumor activity (Page 60, paragraph 0224).
	Regarding claim 3- Chaya et al investigated the therapeutic effects of different MSC subtypes and their respective exosomes including: bone marrow, chorionic placenta, amniotic placenta, adipose, umbilical cord, dental pulp, exfoliated deciduous teeth, and dental follicular MSCs (Page 46, paragraph 0201). 
	Regarding claim 4- Chaya et al teaches the isolation of MSCs from tissue samples (Page 46, paragraph 0201; Page 44, paragraph 0189-0191). 
	Regarding claim 5- Chaya et al teaches an example dose of exosomes as 0.1-1µg of purified exosomes (Page 39, paragraph 0170). The purified exosomes could be reconstituted to the desired concentration prior to administration. Furthermore, it is ordinary and routine in the art to optimize doses and concentrations based on factors such as a patients age, sex, and weight in order to achieve therapeutic efficacy.
	Regarding claim 6- Chaya et al teaches the administration of exosomes in combination with radiation for the treatment of glioma (Fig. 2) and that the combination resulted in improved therapeutic outcomes compared to radiation or exosomes alone (Page 61, paragraph 0226).
	Regarding claim 8- Chaya et al teaches the use of exosomes for different forms of cancer (Page 60, paragraph 0225). Chaya et al specifically teaches that umbilical cord MSCs had superior anti-tumor activity against breast, lung, neuroblastoma, and pancreas cells while chorionic placenta MSCs demonstrated superior activity against colon, prostate, lung metastasis, breast metastasis, glioma Page 60, paragraph 0225). 
	However, Chaya et al fails to teach wherein the exosomes are isolated from differentiating stem cells (claim 1) that are differentiating into osteocytes, adipocytes, cartilage cells, myocytes, fibroblasts, astrocytes or nerve cells (claim 2). 
	Wang et al investigated how differentiation of MSCs towards the osteogenic lineage altered the composition of miRNAs present in exosomes and the ability of exosomes to induce osteogenic differentiation. Wang et al teaches that while exosomes from all stages of MSC differentiation were capable of committing treated MSCs to differentiate towards osteocytes, only exosomes isolated from later stages of MSC differentiation were able to induced extracellular matrix mineralization (Abstract). It was determined that this property was the result of differential expression of miRNAs, such expression depending on which stage of differentiation the MSCs were in when the exosomes were isolated (Abstract; Figs. 1 and 5).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of Chaya et al with the teachings of Wang et al and include the step of isolating exosomes from differentiating MSCs, including those differentiating into additional lineages. One of ordinary skill in the art would have been motivated to do so to obtain exosomes with an optimal miRNA profile for anti-tumor activity. One of ordinary skill in the art would expect a reasonable chance of success as Chaya et al demonstrated that the anti-tumor activity of MSC exosomes was due to the expression of miRNAs. Therefore, optimizing the conditions for exosome isolation to obtain an ideal miRNA profile requires only routine experimentation.

Claims 1 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over WO2018083700 (hereinafter referred to as Chaya et al) in view of Wang et al. PLoS ONE (hereinafter referred to as Wang et al) as evidenced by Haar et al. Neurochem Res. (hereinafter referred to as Haar et al), and further in view of Bayat et al. Oncotarget. (Herein after referred to as Bayat et al).
The limitations of claims 1 and 6 are taught by Chaya et al and Wang et al, in view of Haar et al, as discussed in the 103 rejection above.
However, Chaya et al and Wang et al fail to teach wherein the anticancer agent is an antimetabolite, alkylating agent, anti-tumor antibiotic, plant alkaloid, antimitotic drug, hormonal agent, or a platinum-containing compound.
Bayat et al teaches that combination therapy, or treatment with two or more therapeutic agents, is the cornerstone of cancer therapy (Abstract). Combination therapy has the benefit of improving drug efficacy and reducing the occurrence of drug-resistance while promoting therapeutic anti-cancer benefits (Abstract). Baya et al teaches that combination therapies include the use of drugs such as gemcitabine (Histone deacetylase inhibitors in combination therapy, paragraph 03), oxaliplatin (Combination of pharmaceutical agents targeting antioxidant pathways, paragraph 04), doxorubicin, taxol (Background, paragraph 04), and others.
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the teachings of Chaya et al and Wang et al to include those of Bayat et al and combine the administration of exosomes with additional anti-cancer agents either simultaneously, separately, or sequentially. Additional anti-cancer agents can include any that are well known in the art, including antimetabolites, alkylating agents, anti-tumor antibiotics, plant alkaloid, antimitotic drug, hormonal agent, or platinum containing compounds. One of ordinary skill in the art would have been motivated to do so as it is well known that combination therapies generally result in improved efficacy, lower the occurrence of drug resistance, and improved therapeutic outcomes, as taught by Bayat et al. One of ordinary skill in the art would expect a reasonable chance of success as Chaya et al demonstrated that exosome therapy combined with radiation therapy resulted in increased Page 61, paragraph 0226 of Chaya et al). Therefore, extending combination therapies to additional anti-cancer agents would require only routine experimentation. 

The following is an alternative 103 rejection to the one presented above.
Claims 1-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over EP2363136 (hereinafter referred to as Stefania et al) in view of Wang et al. PLoS ONE (hereinafter referred to as Wang et al) and van Beijnum et al. Angiogenesis (hereinafter referred to as Beijnum et al).

Regarding claim 1- Stefania et al teaches that microvesicles (i.e. exosomes) derived from adult stem cells exert a remarkable anti-tumor effect when administered to a patient affected by a tumor disease (Abstract). Stefani et al further teaches that isolated exosomes demonstrated in-vivo anti-tumor activity in a mouse model of liver cancer (Fig. 8) as well as anti-proliferative and pro-apoptotic effects on cancer cell lines (Fig. 1-3). Lastly, they show that tumor formation and growth are inhibited by exosomes derived from bone marrow MSCs (Page 8, paragraph 0051-0052; Fig. 9) and that this is dependent on the presence of RNA (Page 8, paragraph 0051-0052; Fig. 10). 
Regarding claim 3- Stefania et al teaches it is preferred that microvesicles are isolated from either bone marrow MSCs, glomerular MSCs, or non-oval liver stem cells (Abstract; Page 2, paragraph 007).
Regarding claim 4- Stefania et al teaches that MSCs were isolated from bone marrow and glomeruli tissue (Page 5, paragraph 0021-0022). 
Regarding claim 5- Stefania et al teaches the treatment of cancer cell lines with 30 µg/mL of microvesicles from bone marrow derived MSCs.
Regarding claim 8- Stefania et al teaches the use of microvesicles for therapy in a mouse model of liver cancer (Page 8, paragraph 0050-0052; Fig. 8-10).
However, Stefani et al fails to teach treating a subject having drug-resistant cancer with exosomes isolated from differentiating stem cells (claim 1) that are differentiating into osteocytes, adipocytes, cartilage cells, myocytes, fibroblasts, astrocytes or nerve cells (claim 2).
Beijnum et al teaches that miRNAs have received considerable attention as drivers of tumor development and progression, either acting as a tumor suppressors or oncogenes (Abstract). Furthermore, Beijnum teaches that in the majority of cancers miRNA expression is suppressed and contributes to tumor formation (miRNA replacement and miRNA antagonism). Therefore, introducing native miRNAs into the tumor microenvironment could have anti-tumorigenic properties and sensitize tumors to conventional therapies such as chemotherapy, anti-angiogenic therapy, photodynamic therapy, and radiotherapy and overcoming drug resistance (miRNA replacement and miRNA antagonism; Fig. 4). 
	Wang et al investigated how differentiation of MSCs towards the osteogenic lineage altered the composition of miRNAs present in exosomes and the ability of exosomes to induce osteogenic differentiation. Wang et al teaches that while exosomes from all stages of MSC differentiation were capable of committing treated MSCs to differentiate towards osteocytes, only exosomes isolated from later stages of MSC differentiation were able to induced extracellular matrix mineralization (Abstract). It was determined that this property was the result of differential expression of miRNAs, such expression depending on which stage of differentiation the MSCs were in when the exosomes were isolated (Abstract; Figs. 1 and 5).
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of Stefania et al with the teachings of Beijnum et al and Wang et al to include the step of isolating exosomes from differentiating stem cells for the treatment of drug-resistant cancer. Beijnum et al teaches that miRNA replacement therapy could overcome cancer drug resistance, while Wang et al teaches that the composition of miRNAs found in . 

Claims 1 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over EP2363136 (hereinafter referred to as Stefania et al) in view of Wang et al. PLoS ONE (hereinafter referred to as Wang et al) and van Beijnum et al. Angiogenesis (hereinafter referred to as Beijnum et al), and further in view of Bayat et al. Oncotarget. (Herein after referred to as Bayat et al).
	The limitations of claim 1 are taught by Stefania et al, Wang et al, and Beijnum et al as discussed in the 103 rejection above.
	However, they fail to teach wherein the composition of exosomes are administered simultaneously, separately, or sequentially with radiation or an anticancer agent (claim 6), wherein the anticancer agent is an antimetabolite, alkylating agent, anti-tumor antibiotic, plant alkaloid, antimitotic drug, hormonal agent, or a platinum-containing compound (claim 7).
Bayat et al teaches that combination therapy, or treatment with two or more therapeutic agents, is the cornerstone of cancer therapy (Abstract). Combination therapy has the benefit of improving drug efficacy and reducing the occurrence of drug-resistance while promoting therapeutic anti-cancer benefits (Abstract). Baya et al teaches that combination therapies include the use of drugs such as gemcitabine (Histone deacetylase inhibitors in combination therapy, paragraph 03), oxaliplatin Combination of pharmaceutical agents targeting antioxidant pathways, paragraph 04), doxorubicin, taxol (Backgbround, paragraph 04), and others.
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the teachings of Stefania et al, Wang et al, and Beijnum et al to include those of Bayat et al and combine the administration of exosomes with additional anti-cancer agents either simultaneously, separately, or sequentially. Additional anti-cancer agents can include any that are well known in the art, including antimetabolites, alkylating agents, anti-tumor antibiotics, plant alkaloid, antimitotic drug, hormonal agent, or platinum containing compounds. One of ordinary skill in the art would have been motivated to do so as it is well known that combination therapies generally result in improved efficacy, lower the occurrence of drug resistance, and improved therapeutic outcomes, as taught by Bayat et al.  Similarly, one of ordinary skill in the art would expect a reasonable chance of success as it is known that combination therapies generally result in improved therapeutic outcomes. Therefore, extending combination therapies to include additional anti-cancer agents, such as exosomes, would require only routine experimentation. 

Conclusion
Status of the claims
Claims 1-8 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MICHAEL JEFFRIES whose telephone number is (571)272-0670.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.J/Examiner, Art Unit 1632   


/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635